Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaru, US 20080227508 (Tomaru) in view of Tsukahara, US 20090233671 (Tsukahara)
Regarding Claims 1, 8, 15. (Currently Amended) Tomaru discloses a gaming system/method/non-transitory computer-readable instructions embodied thereon to operate a gaming system comprising: 
a center display configured to display a simulated horse race including a plurality of virtual horses (Fig 3, elem 2, para 44, 46, 89. The figure depicts an oval-like display area, elem 2, in the form of a race track in which a virtual horse race can be simulated.); 
a plurality of gaming stations positioned adjacent the center display (Fig 3, elem 10; para 46-47), each gaming station including a cabinet, a display unit mounted to the cabinet, and a control panel mounted to the cabinet (para 47. Each cabinet has a display, elem 11, as well as control panels, elem 12, for player inputs.); and 
a center control unit coupled to the center display and to each of the gaming stations (Fig 4, elem 100; para 49-51. The main control section, elem 101, is used for generating the virtual horse race, and is also coupled to the station controllers that control the gaming stations), the center control unit include a processor programmed to execute an algorithm including the steps of:
executing the simulated horse race by: 
randomly determining an outcome of the simulated horse race from a plurality of potential outcomes (para 64, 66-67. A random number generator is used for determining the placements of the horses of the horse race.); 
generating a race associated with the determined outcome of the simulated horse race (para 46-47, 56-57. When the horse race is executed, miniature horses run around the racecourse, elem 4, elem 4.).
While Tomaru discloses generating a virtual race on the center display as well as generating, Tomaru failed to disclose the generated race being a video of said race as well as simultaneously displaying the race video on the center display and a corresponding display unit of each gaming station.  
However, Tsukahara discloses of a horse racing system (Abstract), that teaches generating a horse race around a racecourse using model horses (Fig 3, elem 11-13; para 35, 49-50) in which a video of said race can be generated and displayed on a shared/central display device (Fig 2, elem 14) as well as displaying the race on the individual displays of the gaming terminals (Fig 4, elem 23; para 54, 85, 90) because it can help provide better entertainment properties to a racing game to the player (para 46).
Therefore, it would have been obvious to one of ordinary skill int eh art before the effective filing date of the invention to incorporate Tasukahara’s teachings with Tomaru because it can help provide better entertainment properties to a racing game to the player as taught by Tsukahara.

Regarding Claims 2, 9, 16. 
Tomaru further discloses: 
a center field unit including a model racetrack and a plurality of horse race models configured to travel along the model racetrack (Fig 3, elem 2, para 44, 46, 89), the processor programmed to execute an algorithm including the steps of: 
executing the simulated horse race by operating each of the horse race models to travel around the model racetrack based on the randomly determined outcome of the simulated horse race (para 46-47, 56-57, 64, 66-67. The model horses run around the racecourse to generate an outcome that was derived from a random number generator.).

Claims 3-6, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaru, US 20080227508 (Tomaru) in view of Tsukahara, US 20090233671 (Tsukahar) in further view of Baerlocher et al., US 20110117981 (Baerlocher).
Regarding Claims 3, 10, 17. 
Tomaru further disclose prior to displaying the race video, randomly determining a placement order of each horse race model in the simulated horse race (para 64, 66-67).
	Tomaru and Tsukahara failed to disclose wherein the processor is programmed to execute the algorithm including the steps of: 
initiating a progressive bonus game at a gaming station including: 
providing a progressive award based on the placement order of horse race models determined in the progressive bonus game and a result of the simulated horse race.  
However, Baerlocher teaches of a gaming machine (Fig 1) in which players can play a primary game in which a progressive bonus game can be initiated (para 97-98, 186) wherein such a progressive bonus game can be related to horseracing (para 136, 163, 187) as well as disclosing that when it comes to horse races, players can make wagers on the finishing order of horses (such as a Quinella, an Exacta, a Trifecta and a Superfecta) and being provided with a progressive award (para 187) because it can provide excitement in providing players with such an award (para 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Baerlocher’s teachings with Tomaru and Tsukahara because it can provide excitement in providing players with such an award as taught by Baerlocher.

Regarding Claims 4, 11, 18. 
Baerlocher further disclsoes wherein the processor is programmed to execute the algorithm including the steps of initiating the progressive bonus game upon receiving a qualifying wager via the at least one gaming station (para 187. A qualifying wager is interpreted as a wager made associated with the finishing order of a horse race that can result in a progressive award.).  

Regarding Claims 5, 12, 19. 
Baerlocher further discloses wherein the processor is programmed to execute the algorithm including the steps of randomly determining whether to initiate the progressive bonus game (para 205. A bonus game that can result in a progressive award can be triggered via random number generator.).  

Regarding Claims 6, 13, 20. 
Baerlocher and Tomaru further disclose: 
initiating the progressive bonus game (Baerlocher: para 97-98, 186) on a plurality of gaming stations (Tomaru: Fig 3, elem 10; para 46-47), by: 
prior to displaying the race video, randomly determining a placement order of each horse race model in the simulated horse race for each of the plurality of gaming stations such that one or more gaming stations is associated with a different placement order (para 48, 66-67, 73, 78. Placement of horses are randomly determined. Players can participate as a race horse owner at the gaming stations. In this case, this means that, if one player has a winning horse, he/she will have a different placement order at his/her respective gaming machine than another player that owns a losing horse. In other words, one gaming machine can have a 1st place placement order that represents a winning horse while another gaming machine can have a placement order that didn’t place 1st.)  

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaru, US 20080227508 (Tomaru) in view of Tsukahara, US 20090233671 (Tsukahar) in further view of Alverez, US 20150115533 (Alvarez)
Regarding Claims 7, 14. 
Tomaru and Tsukahar failed to disclose wherein the processor is programmed to execute the algorithm including the steps of executing a plurality of simulated horse races, each simulated horse race including a different group of horses.  
	However, Alvarez teaches that when it comes to horse races, different groups of horse can be used in order to determine an ultimate winner of a given group of horses (para 3, 13-14.).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Alvarez’s teachings with Tomaru and Tsukahara because it can be used for determining an ultimate winner of a given group of horses as taught by Alvarez.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715